EXHIBIT (17)(a)(ii) EATON VANCE HAWAII MUNICIPALS FUND Supplement to Prospectus dated June 1, 2008 EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Supplement to Prospectus dated February 1, 2009 On April 27, 2009, the Boards of Trustees of Eaton Vance Municipals Trust and Eaton Vance Municipals Trust II voted to recommend that shareholders approve the merger of each of Eaton Vance Hawaii Municipals Fund, Eaton Vance Mississippi Municipals Fund and Eaton Vance West Virginia Municipals Fund (collectively, the "State Funds") into Eaton Vance National Municipals Fund ("National Fund"), a diversified national municipal bond fund with substantially similar investment objectives and policies to the State Funds (with the exception of policies to avoid particular state income taxes). Specifically, the Boards approved an Agreement and Plan of Reorganization as discussed in more detail below, subject to the approval of shareholders. Under the terms of the Agreement and Plan of Reorganization, each State Fund will transfer its assets to the National Fund in exchange for shares of the National Fund, and the National Fund will assume the liabilities of each State Fund. Immediately following these exchanges, which will be effected on the basis of the relative net asset values of the Funds, each State Fund will distribute shares of National Fund to its shareholders pro rata in liquidation of the State Fund. Shareholders of each State Fund will become shareholders of National Fund by effectively having their shares exchanged for corresponding Class A, B or C shares of National Fund equal in value to their respective State Fund shares. Shareholders of each State Fund will be asked to approve the merger at a joint special meeting scheduled to be held on September 25, 2009. Approximately 60 days before the meeting, a Proxy Statement/Prospectus describing the merger will be delivered to each State Funds shareholders of record as of July 17, 2009. It is expected that the merger will be treated as a tax-free reorganization for federal tax purposes. Shareholders should consult their tax advisers regarding possible tax consequences of the merger, including possible state and local tax consequences. May 5, 2009 Eaton Vance California Municipals Fund Eaton Vance Massachusetts Municipals Fund Eaton Vance Mississippi Municipals Fund Eaton Vance New York Municipals Fund Eaton Vance Ohio Municipals Fund Eaton Vance Rhode Island Municipals Fund Eaton Vance West Virginia Municipals Fund Mutual funds providing tax-exempt income Prospectus Dated February 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 California Fund 4 Massachusetts Fund 5 Mississippi Fund 6 New York Fund 7 Ohio Fund 8 Rhode Island Fund 9 West Virginia Fund 10 Fund Fees and Expenses 11 Investment Objectives & Principal Policies and Risks 14 Management and Organization 16 Valuing Shares 17 Purchasing Shares 17 Sales Charges 21 Redeeming Shares 23 Shareholder Account Features 23 Tax Information 25 Financial Highlights 28 California Fund 28 Massachusetts Fund 30 Mississippi Fund 32 New York Fund 33 Ohio Fund 35 Rhode Island Fund 36 West Virginia Fund 37 2 Fund Summaries This section summarizes the investment objectives, and principal strategies and risks of investing in an Eaton Vance Municipals Fund. You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. Under normal market circumstances, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from such taxes. Each Fund primarily invests in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. Each Fund normally acquires municipal obligations with maturities of ten years or more. Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, interest rate swaps, and forward rate contracts), bonds that do not make regular payments of interest, bonds issued on a when-issued basis and municipal leases. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. A portion of each Funds distributions generally will be subject to alternative minimum tax. Principal Risk Factors Obligations with maturities of ten years or more may offer higher yields than obligations with shorter maturities, but they are subject to greater fluctuations in value when interest rates change. When interest rates rise, the value of Fund shares typically will decline. The Funds yield will also fluctuate over time. Each Fund invests a significant portion of assets in obligations of issuers located in a single state and is sensitive to factors affecting that state, such as changes in the economy, decreases in tax collection or the tax base, legislation which limits taxes and changes in issuer credit ratings. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominantly speculative. A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or interest rate movements. Inverse floaters are volatile and involve leverage risk. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When-issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. As a non-diversified fund, each Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may a diversified fund. This makes each Fund more susceptible to adverse economic, business or other developments affecting such issuers. Each Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer (such limitations do not apply to U.S. Government securities). No Fund is a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Eaton Vance California Municipals Fund The California Funds investment objective is to provide current income exempt from regular federal income tax and California state personal income taxes. Performance Information. The following bar chart and table provide information about the California Funds performance for each calendar year through December 31, 2008. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of two national indices of municipal bonds. No performance is shown for Class I shares because they have not had a full calendar year of operations. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 6.45% for the quarter ended September 30, 2002, and the lowest quarterly return was 10.92% for the quarter ended December 31, 2008. For the 30 days ended September 30, 2008, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 41.05%) for Class A shares were 4.60% and 7.80%, respectively, for Class B shares were 4.03% and 6.84%, respectively, for Class C shares were 4.03% and 6.84%, respectively, and for Class I shares were 5.09% and 8.63%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 22.59
